Citation Nr: 1041844	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for convergence 
insufficiency, claimed as secondary to service-connected diabetes 
mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a rating greater than 10 percent from January 
1, 2006 to January 3, 2008 and a rating greater than 40 percent 
from August 1, 2008 for residuals of a stroke.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004, December 2004 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana. 

The Board notes during the pendency of this appeal, the Veteran 
was awarded temporary total evaluations for his strokes from June 
25, 2005 to December 31, 2005 and again from January 4, 2008 to 
August 1, 2008.  The Veteran was also awarded an increased 
combined rating of 40 percent for the residuals of the Veteran's 
stroke, effective August 1, 2008, in a June 2010 rating decision.  
After the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993). Accordingly, with the exception of 
the periods where the Veteran was awarded a 100 percent rating, 
the issue is still properly before the Board here and the issue 
has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

Upon perfecting his appeal, the Veteran requested on his April 
2009 and September 2009 VA Form 9 "a BVA hearing at a local VA 
office before a Member, or Members, of the BVA." 

The RO informed the Veteran in April 2010 that he was not on the 
docket for the Board's upcoming trip to the RO.  The Veteran was 
given a choice to stay on the waiting list, withdraw his request, 
request a videoconference instead, or appear before the Board at 
the central office in Washington, D.C.  The RO also informed the 
Veteran he could request a RO hearing instead of a Board hearing 
or in addition to a Board hearing.

In response, the Veteran indicated he wanted, "...a hearing before 
regional office personnel" in an April 2010 statement.  The 
Board notes the Veteran had previously been afforded a hearing 
before a DRO in November 2009.  To date, in response of the 
Veteran's letter, the RO never addressed the Veteran's request 
for an additional DRO hearing  nor was the Veteran afforded a 
travel Board hearing. 

The Court has determined that the veteran has a right to request 
a hearing before the issuance of a Board decision. Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  
In this case, the Veteran properly requested a travel Board 
hearing and, although he also requested a DRO hearing in an April 
2010 form, he never withdrew the initial request.  Accordingly, 
the Veteran should be afforded a hearing before the Board as 
requested.

The RO should also address the Veteran's April 2010 request for 
an additional DRO hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements to schedule 
the Veteran for a hearing before the Board for 
the issues enumerated above.

2.  The RO should clarify whether the Veteran 
requests an additional personal hearing at 
VARO Indianapolis, Indiana with a DRO for the 
issues enumerated above and respond 
accordingly.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


